Exhibit 10.14

SETTLEMENT AGREEMENT

This Settlement Agreement (including Exhibits A through C, the “Agreement”) is
made and entered into this 15th day of January, 2009 (the “Effective Date”), by
and between, on the one hand, Schering Corporation (“Schering”), and on the
other hand, Belcher Pharmaceuticals, Inc. and GeoPharma, Inc. (collectively,
“Belcher”) (collectively, the “Parties,” or each separately, a “Party”).

RECITALS

A. WHEREAS Schering owns U.S. Patent No. 6,100,274 (“the ’274 Patent”), which
covers CLARINEX® brand desloratadine 5 milligram tablets, which product Schering
sells in the United States of America, including its territories, possessions
and the Commonwealth of Puerto Rico (the “Territory”), under NDAs 21-165,
21-297, and 21-363;

B. WHEREAS Schering is the exclusive licensee of Sepracor Inc. (“Sepracor”) with
respect to certain patents relating to desloratadine, including U.S. Patent Nos.
7,214,683 (“the ’683 Patent”) and 7,214,684 (“the ’684 Patent”) (collectively,
the “Sepracor Patents”);

C. WHEREAS, under the license agreement between Schering and Sepracor, Schering
has the right to sublicense the Sepracor Patents under certain conditions;

D. WHEREAS Belcher has sought approval from the U.S. Food and Drug
Administration (“FDA”) to market the generic desloratadine 5 milligram tablet
product that is the subject of ANDA 78-355 (the “Belcher ANDA”);

E. WHEREAS Schering has prosecuted, and Belcher has defended, an action for
patent infringement in the United States District Court for the District of New
Jersey (the “Court”), Schering Corp. v. Zydus Pharmaceuticals, USA, Inc. et al.,
Civil Action No. 06-4715 (D.N.J.), and an action for patent infringement in the
United States District Court for the Middle District of Florida, Schering Corp.
v. GeoPharma, Inc. et al., Civil Action No. 06-1843 (M.D. Fla.), regarding the
Belcher ANDA and the proposed generic product defined therein, which actions
were consolidated for all pre-trial proceedings in In re Desloratadine Patent
Litigation, MDL No. 1851, Civil Action No, 07-3930 (D.N.J.) (the “Schering
Action”);

F. WHEREAS Sepracor has prosecuted, and Belcher has defended, an action for
patent infringement in the Court regarding the Belcher ANDA and the proposed
generic product defined therein, which action is captioned Sepracor Inc. et al.
v. GeoPharma, Inc. et al., Civil Action No. 08-945 (D.N.J.) (the “Sepracor
Action”);

G. WHEREAS, subject to the terms and conditions herein, Schering has agreed to
grant Belcher a non-exclusive license and sublicense, as applicable, to
manufacture and distribute the generic desloratadine product that is the subject
of the Belcher ANDA in the Territory as of the date, and upon the terms, set
forth in the License Agreement defined and referred to in Section 2 of this
Agreement; and

H. WHEREAS the Parties are willing to settle the Schering Action on the terms
set forth herein.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows.

1. Stipulation And Order. In consideration of the mutual benefits of entering
into this Agreement, the Parties shall enter into and cause to be filed with the
Court, within one (1) day of the Effective Date, a stipulation and order
dismissing, without prejudice, all claims, defenses and counterclaims as between
Belcher and Schering and providing, inter alia, that each Party will assume its
own costs and expenses, including attorney fees, in connection with the Schering
Action, substantially in the form annexed hereto as Exhibit A (the “Stipulation
And Order”). If the Court does not grant the Stipulation And Order substantially
in the form annexed hereto as Exhibit A, the Parties agree to confer in good
faith and revise that document consistent with the requirements of the Court.

2. License Agreement. Contemporaneously with the execution of this Agreement,
Schering and Belcher shall enter into a non-exclusive license and sublicense
agreement in the form annexed hereto as Exhibit B (the “License Agreement”).

3. Legal Fees. Consistent with the Stipulation And Order, each Party shall pay
its own costs and expenses, including attorney fees, incurred in connection with
the Schering Action and in connection with the preparation and execution of this
Agreement.

4. Legal Compliance. The Parties shall submit this Agreement, the License
Agreement, and the Stipulation And Order (the “Settlement Documents”) to the
appropriate personnel at the Federal Trade Commission (“FTC”) and the Antitrust
Division of the Department of Justice (the “DOJ”) as soon as practicable after
the Effective Date and in no event later than three (3) days after the Effective
Date.

    (a) To the extent that any legal or regulatory issues or barriers arise with
respect to the Settlement Documents, or any subpart thereof, the Parties shall
use commercially reasonable efforts to modify the Settlement Documents to
address any such legal or regulatory issues (including for example any
objections by the FTC or DOJ) while maintaining the material terms of the
transaction. Should the FTC or DOJ, as the case may be, object to any such
modifications, the Parties agree to continue to use commercially reasonable
efforts to modify, as many times as necessary, the Settlement Documents as
required above in this Section 4.

For purposes of the Settlement Documents, “commercially reasonable efforts”
shall mean the reasonable, diligent and good-faith efforts as such Party would
normally use to accomplish a similar objective under similar circumstances.

5. Released Claims. In addition to the dismissal of the Schering Action, as set
forth in the Stipulation And Order, Belcher and Schering make the following
releases, which shall be effective upon the grant of the Stipulation And Order
by the Court in the Schering Action: (a) Belcher for itself and its Affiliates
hereby irrevocably releases and discharges Schering and its Affiliates,
successors, assigns, directors, officers, employees, agents and customers from
all causes of action, demands, claims, damages and liabilities of any nature,
whether known or unknown, arising between Belcher and/or its Affiliates and
Schering and/or its Affiliates from or in connection with the Schering Action,
the Sepracor Action or the Belcher ANDA, occurring

 

2



--------------------------------------------------------------------------------

prior to the Effective Date of this Agreement, including, without limitation,
all claims that Belcher has asserted or could have asserted in the Schering
Action, the Sepracor Action or in any judicial proceeding that the ’274 Patent,
the ’683 Patent and/or the ’684 Patent or any of the other Licensed Patents, as
defined in the License Agreement, is somehow invalid, unenforceable or not
infringed by the sale of the generic desloratadine product that is the subject
of the Belcher ANDA in the Territory (all of the above collectively, the
“Belcher Released Claims”); (b) Schering for itself and its Affiliates hereby
irrevocably releases and discharges Belcher and its Affiliates, successors,
assigns, directors, officers, employees, agents, distributors, suppliers and
customers from all causes of action, demands, claims, damages and liabilities of
any nature, whether known or unknown, arising between Schering and/or its
Affiliates and Belcher and/or its Affiliates from or in connection with the
Schering Action, the Sepracor Action or the Belcher ANDA, occurring prior to the
Effective Date of this Agreement, including, without limitation, all claims that
Schering has asserted or could have asserted in the Schering Action, the
Sepracor Action or in any judicial proceeding that the ’274 Patent, the ’683
Patent and/or the ’684 Patent or any of the other Licensed Patents, as defined
in the License Agreement, is infringed by the Belcher ANDA (all of the above
collectively, the “Schering Released Claims”); (c) this Agreement shall
constitute a final settlement between the Parties in the Territory and, provided
Schering does not assert or institute any new litigation against Belcher with
respect to the ’274 Patent, the ’683 Patent and/or the ’684 Patent or any of the
other Licensed Patents, as defined in the License Agreement, with respect to the
Belcher ANDA pursuant to Section 4.6 of the License Agreement, neither Belcher
nor its Affiliates or agents shall institute any new litigation against Schering
with respect to the ’274 Patent, the ’683 Patent and/or the ’684 Patent or any
of the other Licensed Patents, as defined in the License Agreement, and any
proposed generic equivalent of the CLARINEX® brand desloratadine 5 milligram
tablet product or assist or cooperate with any other party in any litigation
against Schering with respect to any such litigation referred to above unless so
ordered by the Court or compelled by law; (d) Belcher shall not release any
agent or consultant retained solely by Belcher (whether retained for Belcher’s
benefit by Belcher or by any Belcher attorney) to assist or cooperate with any
litigant in any litigation against Schering with respect to the ’274 Patent, the
’683 Patent and/or the ’684 Patent or any of the other Licensed Patents, as
defined in the License Agreement, and shall not release any attorney who
represented Belcher in the Schering Action from maintaining the confidentiality
of non-public information to which such attorney had access in connection with
the Schering Action or grant any waivers with respect to such maintenance unless
so ordered by the Court or compelled by law; and (e) to the extent necessary,
Belcher shall permit and cooperate .with Schering to enforce the obligations of
such agents, consultants or attorneys referred to under Section 5(d) herein. The
Schering Released Claims do not preclude Schering from asserting infringement of
the ’274 Patent, the ’683 Patent and/or the ’684 Patent or any of the other
Licensed Patents, as defined in the License Agreement, in any action against
Belcher involving future Belcher products other than the Licensed Product, as
defined in the License Agreement. The Belcher Released Claims do not preclude
Belcher from challenging the validity, enforceability and/or infringement of the
’274 Patent, the ’683 Patent and/or the ’684 Patent or any of the other Licensed
Patents, as defined in the License Agreement in any action involving future
Belcher products other than the Licensed Product, as defined in the License
Agreement.

 

3



--------------------------------------------------------------------------------

6. ACKNOWLEDGMENTS. Belcher and Schering acknowledge as follows:

(a) BELCHER ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER CLAIMS OR FACTS IN
ADDITION TO OR DIFFERENT FROM THOSE WHICH IT NOW KNOWS OR BELIEVES TO EXIST WITH
RESPECT TO THE BELCHER RELEASED CLAIMS, THE FACTS AND CIRCUMSTANCES ALLEGED IN
THE SCHERING ACTION AND SEPRACOR ACTION, AND/OR THE SUBJECT MATTER OF THIS
AGREEMENT, WHICH, IF KNOWN OR SUSPECTED AT THE TIME OF EXECUTING THIS AGREEMENT,
MAY HAVE MATERIALLY AFFECTED THIS AGREEMENT. NEVERTHELESS, UPON THE
EFFECTIVENESS OF THE RELEASE OF THE BELCHER RELEASED CLAIMS AS SET FORTH IN
SECTION 5 ABOVE, BELCHER HEREBY ACKNOWLEDGES THAT THE BELCHER RELEASED CLAIMS
INCLUDE WAIVERS OF ANY RIGHTS, CLAIMS OR CAUSES OF ACTION THAT MIGHT ARISE AS A
RESULT OF SUCH DIFFERENT OR ADDITIONAL CLAIMS OR FACTS. BELCHER ACKNOWLEDGES
THAT IT UNDERSTANDS THE SIGNIFICANCE AND POTENTIAL CONSEQUENCES OF SUCH A
RELEASE OF UNKNOWN UNITED STATES JURISDICTION CLAIMS AND OF SUCH A SPECIFIC
WAIVER OF RIGHTS. BELCHER INTENDS THAT THE CLAIMS RELEASED BY IT UNDER THIS
RELEASE BE CONSTRUED AS BROADLY AS POSSIBLE TO THE EXTENT THEY RELATE TO UNITED
STATES JURISDICTION CLAIMS. BELCHER IS AWARE OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS;

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor.”

BELCHER AGREES TO EXPRESSLY WAIVE ANY RIGHTS IT MAY HAVE UNDER THIS CODE SECTION
OR UNDER FEDERAL, STATE OR COMMON LAW STATUTES OR JUDICIAL DECISIONS OF A
SIMILAR NATURE, AND KNOWINGLY AND VOLUNTARILY WAIVES SUCH UNKNOWN CLAIMS.

(b) SCHERING ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER CLAIMS OR FACTS IN
ADDITION TO OR DIFFERENT FROM THOSE WHICH IT NOW KNOWS OR BELIEVES TO EXIST WITH
RESPECT TO THE SCHERING RELEASED CLAIMS, THE FACTS AND CIRCUMSTANCES ALLEGED IN
THE SCHERING ACTION AND SEPRACOR ACTION, AND/OR THE SUBJECT MATTER OF THIS
AGREEMENT, WHICH, IF KNOWN OR SUSPECTED AT THE TIME OF EXECUTING THIS AGREEMENT,
MAY HAVE MATERIALLY AFFECTED THIS AGREEMENT. NEVERTHELESS, UPON THE
EFFECTIVENESS OF THE RELEASE OF THE SCHERING RELEASED CLAIMS AS SET FORTH IN
SECTION 5 ABOVE, SCHERING HEREBY ACKNOWLEDGES THAT THE SCHERING RELEASED CLAIMS
INCLUDE WAIVERS OF ANY RIGHTS, CLAIMS OR CAUSES OF ACTION THAT MIGHT ARISE AS A
RESULT OF SUCH DIFFERENT OR ADDITIONAL CLAIMS OR FACTS. SCHERING ACKNOWLEDGES
THAT IT UNDERSTANDS THE SIGNIFICANCE AND POTENTIAL CONSEQUENCES OF SUCH A
RELEASE OF UNKNOWN UNITED STATES JURISDICTION CLAIMS AND OF SUCH A SPECIFIC
WAIVER OF RIGHTS. SCHERlNG INTENDS THAT THE CLAIMS RELEASED BY IT UNDER THIS
RELEASE BE CONSTRUED AS BROADLY AS POSSIBLE TO THE EXTENT THEY RELATE TO

 

4



--------------------------------------------------------------------------------

UNITED STATES JURISDICTION CLAIMS. SCHERING IS AWARE OF CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor.”

SCHERING AGREES TO EXPRESSLY WAIVE ANY RIGHTS IT MAY HAVE UNDER THIS CODE
SECTION OR UNDER FEDERAL, STATE OR COMMON LAW STATUTES OR JUDICIAL DECISIONS OF
A SIMILAR NATURE, AND KNOWINGLY AND VOLUNTARILY WAIVES SUCH UNKNOWN CLAIMS.

7. No Interference But No Consent For FDA Approval. Subject to Belcher’s
compliance with the terms of this Agreement and the License Agreement, and
excluding any safety or efficacy concerns relating to the generic product
defined by the Belcher ANDA, Schering shall not initiate any activity directly
against the generic product defined by the Belcher ANDA to interfere with
Belcher’s efforts to: (a) obtain FDA approval of the Belcher ANDA; or (b) launch
the generic product that is the subject of the Belcher ANDA as of the date and
under the terms provided by the License Agreement. Neither this Agreement nor
this section shall be interpreted as Schering consenting to approval from the
FDA or any other applicable regulatory authority for Belcher to market a product
incorporating desloratadine in the Territory.

8. Confidentiality. The terms of this Agreement shall be maintained in strict
confidence by the Parties; except: (a) as provided by Section 4 of this
Agreement; (b) that Schering may disclose any and all terms of this agreement to
Sepracor; (c) that Schering may disclose such terms as may be necessary or
useful in connection with any litigation or other legal proceeding relating to
the ’274 Patent, the ’683 Patent and/or the ’684 Patent or any of the other
Licensed Patents, as defined in the License Agreement; (d) that either Party may
disclose such terms if and as required by law, including, without limitation,
SEC reporting requirements, or by the rules or regulations of any stock exchange
that the Parties are subject to; (e) that Belcher may disclose such terms to the
FDA as may be necessary or useful in obtaining and maintaining final approval of
the Belcher ANDA and launching the generic product that is the subject of the
Belcher ANDA as provided by the License Agreement, so long as Belcher requests
that the FDA maintain such terms in confidence; and (f) that the Parties may
each issue a press release disclosing that the Parties have settled the Schering
Action, and that Belcher has received a license to the ’274 Patent, and a
sublicense to the ’683 Patent and ’684 Patent, that will permit Belcher to
commercially launch its generic desloratadine product on July 1,2012, or earlier
in certain circumstances, and that such launch will be of a prescription or
over-the-counter Licensed Product, as defined by the License Agreement,
depending on whether Schering is selling at the time of such launch a
prescription or over-the-counter NDA Product or Modified NDA Product, as defined
by the License Agreement, so long as such press release is approved by the other
Party, which approval shall not be unreasonably withheld. In its press release
described by Section 8(f)), Belcher may additionally mention any settlement of
the Sepracor Action that has been agreed to between Belcher and Sepracor Inc.
The Parties acknowledge and agree that, upon its filing with the Court, the
Stipulation And Order will be a matter of public record and shall not be subject
to any confidentiality restrictions. The Parties further agree that, upon the
filing of the

 

5



--------------------------------------------------------------------------------

Stipulation And Order with the Court, the fact that the Parties have settled the
Schering Action will be a matter of public record and shall not be subject to
any confidentiality restrictions, but the terms of such settlement shall be
maintained in confidence as provided by this Section 8.

9. Term and Termination. This Agreement shall continue from the Effective Date
until the earlier of: (a) the expiration of the last to expire of the Licensed
Patents, as defined by the License Agreement; or (b) the date of a Final Court
Decision or Decisions, as defined by the License Agreement, that all of the
claims of the Licensed Patents, as defined by the License Agreement, are invalid
or unenforceable. The releases and discharges set forth in Section 5 of this
Agreement shall survive the termination of this Agreement and the
confidentiality obligations set forth in Section 8 above shall survive for a
period of twenty (20) years from the Effective Date, notwithstanding any earlier
expiration or termination of this Agreement. The License Agreement shall remain
in full force and effect pursuant to its own terms notwithstanding the
expiration or termination of this Agreement.

10. No Assignment. This Agreement may not be assigned or transferred to a third
party without the express prior written consent of the other Parties hereto,
except to a successor to all or substantially all of the business of the
assigning or transferring Party to which this Agreement pertains (whether by
sale of stock, merger, consolidation or otherwise) in which case the Party shall
assign this Agreement to such successor, provided that a Party may in the
ordinary course of its business assign its rights under this Agreement to an
Affiliate or may transfer the rights under this Agreement from one Affiliate to
another without the prior consent of the other Party. The covenants, rights and
obligations of a Party under this Agreement shall remain binding upon the
transferring Party and shall inure to the benefit of and be binding upon any
successor or permitted assignee of the Party and any assignee of Schering’s
ownership of, or exclusive license to, the ’274 Patent, the ’683 Patent and/or
the ’684 Patent or any of the other Licensed Patents, as defined in the License
Agreement.

11. Notice. Any notice required or permitted to be given or sent under this
Agreement shall be hand delivered or sent by express delivery service or
certified or registered mail, postage prepaid, to the Parties at the addresses
indicated below.

 

If to Schering, to:

   Henry Hadad    Vice President & Associate General Counsel, Intellectual
Property    Schering Corporation    2000 Galloping Hill Road    Kenilworth, New
Jersey 07033

with copies to:

   Peter J. Armenio    Kirkland & Ellis LLP    153 East 53rd Street    New York,
New York 10022

If to Belcher, to:

   Mandeep Taneja    GeoPharma, Inc.    6950 Bryan Dairy Road    Largo, FL 33777

 

6



--------------------------------------------------------------------------------

with copies to:

   David Rosen    Foley & Lardner LLP    3000 K Street, NW, Suite 500   
Washington, DC 20007

If to GeoPharma, to:

   Mandeep Taneja    GeoPharma, Inc.    6950 Bryan Dairy Road    Largo, FL 33777

with copies to:

   David Rosen    Foley & Lardner LLP    3000 K Street, NW, Suite 500   
Washington, DC 20007

Any such notice shall be deemed to have been received on the date actually
received. Either Party may change its address by giving the other Party written
notice, delivered in accordance with this Section.

12. Entire Agreement. This Agreement, as defined herein to include Exhibits A
through C, constitutes the complete, final and exclusive agreement between the
Parties with respect to the subject matter hereof and supersedes and terminates
any prior or contemporaneous agreements and/or understandings between the
Parties, whether oral or in writing, relating to such subject matter. There are
no covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth in this Agreement. No subsequent alteration, amendment, change, waiver
or addition to this Agreement shall be binding upon the Parties unless reduced
to writing and signed by an authorized officer of each Party. Each Party in
deciding to execute this Agreement has retained counsel and bas not relied on
any understanding, agreement, representation or promise by the other Party that
is not explicitly set forth herein.

13. Governing Law. This Agreement shall be governed, interpreted and construed
in accordance with the laws of the State of New Jersey, without giving effect to
choice of law principles. Subject to the arbitration provisions of the License
Agreement, the Parties irrevocably agree that the federal district court in the
State of New Jersey shall have exclusive jurisdiction to deal with any disputes
arising out of or in connection with this Agreement and that, accordingly, any
proceedings arising out of or in connection with this Agreement not subject to
arbitration shall be brought in the United States District Court for the
District of New Jersey. Notwithstanding the foregoing, if there is any dispute
that is not subject to arbitration and for which the federal district court in
the State of New Jersey does not have subject matter jurisdiction, the state
courts in New Jersey shall have jurisdiction. In connection with any dispute
arising out of or in connection with this Agreement that is not subject to
arbitration, each Party hereby expressly consents and submits to the personal
jurisdiction of the federal and state courts in the State of New Jersey.

 

7



--------------------------------------------------------------------------------

14. Severability. Subject to the provisions and the mechanisms of Section 4
above, if any provision of this Agreement is declared illegal, invalid or
unenforceable by a court having competent jurisdiction, it is mutually agreed
that this Agreement shall endure except for the part declared invalid or
unenforceable by order of such court; provided, however, that in the event that
the terms and conditions of this Agreement are materially altered, the Parties
will, in good faith, renegotiate the terms and conditions of this Agreement to
reasonably replace such invalid or unenforceable provisions in light of the
intent of this Agreement.

15. Third Party Benefit. Belcher acknowledges that Sepracor is an intended third
party beneficiary of the indemnity in Section 8.1 of the License Agreement and
has a direct right of action against Belcher to enforce the terms and conditions
of that indemnity. Other than the indemnity in Section 8.1 of the License
Agreement, no other provision of this Agreement shall be deemed to be for the
benefit of, or enforceable by, any third party, except as provided by Section 10
of this Agreement.

16. Waiver. Any delay or failure in enforcing a Party’s rights under this
Agreement, or any acquiescence as to a particular default or other matter, shall
not constitute a waiver of such Party’s rights to the enforcement of such
rights, nor operate to bar the exercise or enforcement thereof at any time or
times thereafter, except as to an express written and signed waiver as to a
particular matter for a particular period of time.

17. Counterparts. This Agreement shall become binding when anyone or more
counterparts hereof, individually or taken together, bears the signatures of
each of the Parties hereto. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original as against a Party whose signature appears thereon, but all of which
taken together shall constitute one and the same instrument.

18. Representations and Warranties. The Parties hereby represent and warrant
that: (a) they have approved the execution of this Agreement and have authorized
and directed the signatory officers below to execute and deliver this Agreement;
(b) they each have the full right and power to enter into this Agreement, and
there are no other persons or entities whose consent or joinder in this
Agreement is necessary to make fully effective those provisions of this
Agreement that obligate, burden or bind either of them; (c) when so executed by
each Party, this Agreement shall constitute a valid and binding obligation of
such Party, enforceable in accordance with its terms; and (d) they have not
transferred or assigned or pledged to any third party, whether or not
Affiliated, the right to bring, pursue or settle any of the claims,
counterclaims or demands made in the Schering Action. Schering further
represents and warrants that Schering is the exclusive licensee of the Sepracor
Patents and that, under the license agreement between Schering and Sepracor,
Schering has the right to sublicense the Sepracor Patents to Belcher under the
terms and conditions set forth in this Agreement and the License Agreement.

19. Costs. Each Party shall bear its own costs, expenses and taxes in the
performance of this Agreement, including attorney fees.

20. Construction. This Agreement has been jointly negotiated and drafted by the
Parties through their respective counsel and no provision shall be construed or
interpreted for or against any of the Parties on the basis that such provision,
or any other provision, or the Agreement as a whole, was purportedly drafted by
the particular Party. All references to periods

 

8



--------------------------------------------------------------------------------

of days for taking certain actions in this Agreement shall be construed to refer
to business days. All references to an Affiliate or Affiliates in this Agreement
shall mean any person or legal entity controlling, controlled by or under common
control with the Party with respect to which such status is at issue and shall
include, without limitation, any corporation 50% or more of the voting power of
which (or other comparable ownership interest for an entity other than a
corporation) is owned, directly or indirectly, by a Party hereto or any
corporation, person or entity that owns 50% or more of such voting power of a
Party hereto.

*        *        *        *        *

IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the Parties.

 

 

SCHERING CORPORATION

By:

 

/s/ David Piacquad

Name:

 

David Piacquad

Title:

 

VP, Business Dev

 

 

BELCHER PHARMACEUTICALS, INC.

    GEOPHARMA, INC.

By:

  /s/ Mandeep K. Taneja     By:   /s/ Mandeep K. Taneja

Name:

  Mandeep K. Taneja     Name:   Mandeep K. Taneja

Title:

 

General Counsel & VP

    Title:  

General Counsel & VP

 

9